DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 11 and 17 are directed to a method for pilot training (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: 
… processing the motion data and the pilot activity data based on at least one computational model of at least one human sensory system to predict a pilot estimated aircraft state; determining an estimated error based on a comparison of the pilot estimated aircraft state and a detected aircraft state, wherein the aircraft state data indicates the detected aircraft state; and providing the estimated error to a display device as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, for instance by a human instructor may mentally process the motion data and the pilot activity data based on at least one model of at least one human sensory system to predict a pilot estimated aircraft state; mentally determine an estimated error based on a comparison of the pilot estimated aircraft state and a detected aircraft state; and provide the estimated error to a trainee.  These are akin to evaluation, judgement, or opinion steps. The mere nominal recitation of at least one processor performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, Claims 1, 11 and 17 recite the additional elements of: a memory, an interface, one or more processor.    Claims 6 – 8 and 14 – 16 recite additional elements of: an aircraft state indicator; the aircraft state indicator comprises an instrument display, a simulated external environmental feature, or both;  wherein the instrument display comprises an altimeter, an attitude indicator, a heading indicator, an airspeed indicator, a turn coordinator, a vertical speed indicator, a latitude indicator, a longitude indicator, or a combination thereof.
The limitations of the sensors configured to acquire flight parameters consist of steps of mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method. 
The limitation of an interface and instrument display consists of a step of generic data output which is a form of insignificant extra solution activity. It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a pilot training system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1, 6 – 8, 11, 14 - 17 recite the additional elements of: a memory, an interface, one or more processor, an aircraft state indicator, an instrument display …etc.) set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant specification only describes these features in a highly generic manner by stating that "part or all of one or more of the operations or methods of FIGS. 1-9 may be implemented by one or more processors ( e.g., one or more central processing units (CPUs), one or more graphics processing units (GPUs), one or more digital signal processors (DSPs)) executing instructions, by dedicated hardware circuitry, or any combination thereof” (Spec, pg. 30, para. [0106]; pg. 8, para. [0028]).  “The motion data 125 is indicative of detected motion of an aircraft. In a particular aspect, the motion data 125 is generated by one or more motion sensors (e.g., an inertial measurement unit (IMU)). The motion data 125 includes angular motion data, linear motion data, or both. For example, the motion data 125 indicates a rotation about a yaw-axis, a rotation about a pitch-axis, a rotation about a roll-axis, a linear motion, or a combination thereof.” (Spec, [0026]).  There is similarly no indication in the Specification that Applicant have achieved an advancement or improvement in sensor and processor technology.  
Dependent claims 2 – 5, 9 – 10, 12 – 13 and 18 – 20 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg et al. (US 5,075,881) in view of Shaw et al. (US 2015/0269860 A1).
Re claims 1, 11, 17:
1. Blomberg teaches a device for pilot training (Blomberg, Abstract), the device comprising: 
a memory configured to store at least one computational model of at least one human sensory system (Blomberg, col. 34, lines 24 – 28, “the model may be calculated and all of its corresponding data stored in a microcomputer of modest size”; Abstract, “developing a statistical model to forecast the workload of an aircraft pilot”; col. 6, lines 25 – 30, “heart rate data”); 
an interface configured to receive sensor data and aircraft state data from a flight simulator, wherein the sensor data comprises pilot activity data and motion data, and wherein the motion data is indicative of detected motion of a simulated aircraft of the flight simulator (Blomberg, cols. 4 – 5, “Table II”, “Aircraft Data”, “Flight computer control: Pitch”, “roll”, “Angle of left elevator”…); and 
one or more processors configured to: 
process the motion data and the pilot activity data based on the at least one computational model to predict a pilot estimated aircraft state (Blomberg, col. 1, lines 9 – 12, “a statistical model to forecast the workload of an aircraft pilot, particularly that of a commercial airline pilot, based on objective flight parameters”; col. 3, lines 40 – 55, “a process for developing a statistical model to forecast the workload of an aircraft pilot”; col. 35, lines 27 - 39); 
determine an estimated (Blomberg, col. 22, lines 1 – 8; col. 26, lines 22 - 30) based on a comparison of the pilot estimated aircraft state and a detected aircraft state, wherein the aircraft state data indicates the detected aircraft state (Blomberg, figs. 11 – 15; col. 6, lines 59 – 65, “a statistical correlation between the ratings provided by the pilots during the flight and certain aircraft performance parameters which are directly quantifiable”; the forecast compares with the actual (subjective) workload).

Blomberg does not explicitly disclose determine an estimated error and provide the estimated error to a second device.  

Shaw et al. (US 2015/0269860 A1) teaches an operator training and maneuver refinement system and
method that enhance the degree of control an operator is able to exercise over a controlled device (Shaw, Abstract).  Shaw further teaches determine an estimated error and provide the estimated error to a second device (Shaw, fig. 4, 416; [0078], “In step 416, remote flight data center 126 processes controller position data and sends preferred positional data and deviation data to PLC 104. Remote flight data center 126 also desirably maintains audio communications with the pilot as indicated by dashed line 150 in FIG. 1”; [0032]; [0073], “digital indicator screen 204 further comprises and displays a numerical value 210 corresponding to the deviation calculated”; [0078], “sends preferred positional data and deviation data to PLC 104”; deviation data - error).   Therefore, in view of Shaw, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system/method described in Blomberg, by displaying the deviation value as taught by Shaw, in order to provide a quickly observable visual indicator to the pilot as to the direction the input controller (Shaw, [0046]; [0073]).  

11. A method of pilot training, the method comprising: 
receiving, at a device, sensor data and aircraft state data from a flight simulator, wherein the sensor data comprises pilot activity data and motion data, and wherein the motion data is indicative of detected motion of a simulated aircraft of the flight simulator; 
processing, at the device, the motion data and the pilot activity data based on at least one computational model of at least one human sensory system to predict a pilot estimated aircraft state; 
determining, at the device, an estimated error based on a comparison of the pilot estimated aircraft state and a detected aircraft state, wherein the aircraft state data indicates the detected aircraft state; and 
providing the estimated error to a display device (See claim 1 rejection above).

17. A computer-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to initiate, perform, or control operations to: 
receive sensor data and aircraft state data from a flight simulator, wherein the sensor data comprises pilot activity data and motion data, and wherein the motion data is indicative of detected motion of a simulated aircraft of the flight simulator; 
process the motion data and the pilot activity data based on at least one computational model of at least one human sensory system to predict a pilot estimated aircraft state; 
determine an estimated error based on a comparison of the pilot estimated aircraft state and a detected aircraft state, wherein the aircraft state data indicates the detected aircraft state; and 
provide the estimated error to a device (See claim 1 rejection above).

Re claim 2: 
2. The device of claim 1, wherein the pilot activity data indicates pilot monitoring activity, pilot control activity, or both (Blomberg, cols. 14 – 15, “Table II”).

Re claim 3:
3. The device of claim 1, wherein the at least one computational model comprises a vestibular model, a visual model, a proprioceptive model, or a combination thereof (Blomberg, col. 8, lines 15 – 20, “workload”, “stress”, “mental”).

Re claim 4:
4. The device of claim 1, wherein the motion data comprises angular motion data, linear motion data, or both (Blomberg, cols. 14 – 15, “Table II”, i.e., “6 Angle of left aileron”).

Re claim 5:
5. The device of claim 1, wherein the detected aircraft state comprises a detected lateral position, a detected longitudinal position, a detected altitude, a detected attitude, a detected linear motion, a detected angular motion, or a combination thereof, of the simulated aircraft (Blomberg, cols. 14 – 15, “Table II”).

Re claim 6:
6. The device of claim 1, wherein the aircraft state data indicates that the simulated aircraft has the detected aircraft state at a first time, and wherein the one or more processors are configured to predict the pilot estimated aircraft state based, at least in part, on determining that the pilot activity data indicates that an aircraft state indicator is in a line-of-sight of a pilot at a second time and that the second time is within a threshold duration of the first time (Blomberg, figs. 11 – 15; e.g., fig. 11 shows different stages: landing stage includes a time duration (between first - second time) wherein the forecast workload is based on time duration (e.g., takeoff, landing… etc.)).

Re claims 7 – 10:
7. The device of claim 6, wherein the aircraft state indicator comprises an instrument display, a simulated external environmental feature, or both (Blomberg, cols. 14 – 15, “Table II”).

8. The device of claim 7, wherein the instrument display comprises an altimeter, an attitude indicator, a heading indicator, an airspeed indicator, a turn coordinator, a vertical speed indicator, a latitude indicator, a longitude indicator, or a combination thereof (Blomberg, cols. 14 – 15, “Table II”).

9. The device of claim 7, wherein the simulated external environmental feature comprises a simulated landmark, one or more simulated stars, a simulated moon, a simulated horizon, or a combination thereof (Blomberg, cols. 14 – 15, “Table II”; col. 11, lines 16 – 18, “takeoff … approach, landing, taxiing post landing” are simulated stages associated with landmarks (e.g., airport)).

10. The device of claim 1, wherein the memory is further configured to store an aircraft dynamics model, and wherein the one or more processors are configured to process one or more of the aircraft state data, the motion data, or the pilot activity data based on the aircraft dynamics model to predict the pilot estimated aircraft state (Blomberg, figs. 11 – 15; col. 6, lines 59 – 65, “a statistical correlation between the ratings provided by the pilots during the flight and certain aircraft performance parameters which are directly quantifiable”; the forecast compares with the actual (subjective) workload).

Re claims 12 – 13:
12. The method of claim 11, wherein the pilot activity data comprises first activity sensor data received from a non-contact sensor, second activity sensor data received from a contact sensor, or both.  13. The method of claim 11, wherein the pilot estimated aircraft state comprises an estimated lateral position, an estimated longitudinal position, an estimated altitude, an estimated attitude, an estimated linear motion, an estimated angular motion, or a combination thereof, of the simulated aircraft (Blomberg, cols. 14 – 15, “Table II”).

Re claim 14:
14. The method of claim 11, wherein the aircraft state data indicates that the simulated aircraft has the detected aircraft state at a first time, and wherein the pilot estimated aircraft state is predicted based, at least in part, on determining that the pilot activity data indicates that an aircraft state indicator is in a line-of-sight of a pilot at a second time and that the second time is within a threshold duration of the first time (Blomberg, figs. 11 – 15; e.g., fig. 11 shows different stages: landing stage includes a time duration (between first - second time) wherein the forecast workload is based on time duration (e.g., takeoff, landing… etc.)).

Re claims 15 – 16, 18 - 19:
15. The method of claim 14, wherein the aircraft state indicator comprises an instrument display, a simulated external environmental feature, or both.  16. The method of claim 15, wherein the instrument display comprises an altimeter, an attitude indicator, a heading indicator, an airspeed indicator, a turn coordinator, a vertical speed indicator, a latitude indicator, a longitude indicator, or a combination thereof. 18. The computer-readable storage device of claim 17, wherein the detected aircraft state comprises a detected lateral position, a detected longitudinal position, a detected altitude, a detected attitude, a detected linear motion, a detected angular motion, or a combination thereof, of the simulated aircraft.  19. The computer-readable storage device of claim 18, wherein the pilot estimated aircraft state comprises an estimated lateral position, an estimated longitudinal position, an estimated altitude, an estimated attitude, an estimated linear motion, an estimated angular motion, or a combination thereof, of the simulated aircraft  (Blomberg, cols. 14 – 15, “Table II”).

Re claim 20:
20. The computer-readable storage device of claim 19, wherein the estimated error is based on one or more of a difference between the detected lateral position and the estimated lateral position, the detected longitudinal position and the estimated longitudinal position, the detected altitude and the estimated altitude, the detected attitude and the estimated attitude, the detected linear motion and the estimated linear motion, or the detected angular motion and the estimated angular motion (Blomberg, col. 26, lines 59 – 65, “FIGS. 11 to 15 show comparative curves of the predetermined workload and the actual or subjective workload as a function of various flight parameters such as flight stage, pilot role or flight scenarios”; flight parameters include in TABLE II).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 16/777651 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of  ‘651.
Re claims 1 – 10: (see claims 1 – 12 in ‘651).
Re claims 11 – 16: (see claims 13 – 16 in ‘651).
Re claims 17 – 20: (see claims 17 – 20 in ‘651).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715